EXHIBIT 10.1

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) made as
of the 16th day of March, 2004 by and among AMERIVEST PROPERTIES INC., a
Maryland corporation (“Borrower”), AMERIVEST CHATEAU INC., a Texas corporation
(“Chateau”), AMERIVEST CAMELBACK INC., an Arizona corporation (“Camelback”) and
AMERIVEST GREENHILL INC., a Texas corporation (“Greenhill”; Chateau, Camelback
and Greenhill are sometimes hereinafter referred to individually as “Guarantor”
and collectively as “Guarantors”)  FLEET NATIONAL BANK, a national banking
association (“Fleet”), U.S. BANK NATIONAL ASSOCIATION (“US Bank”;  Fleet, US
Bank and the other lenders which may hereafter become a party to the Loan
Agreement (as hereinafter defined) are hereinafter referred to collectively as
the “Lenders”) and FLEET NATIONAL BANK, as Administrative Agent (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Fleet and Agent entered into that certain Revolving Credit
Agreement dated November 12, 2002, as amended by that certain First Amendment to
Revolving Credit Agreement dated February 6, 2003 (as amended, the “Loan
Agreement”); and

 

WHEREAS, Chateau executed and delivered to Agent a Guaranty dated as of
November 25, 2002 (the “Chateau Guaranty”); and

 

WHEREAS, Greenhill executed and delivered to Agent a Guaranty dated December 3,
2003 (the “Greenhill Guaranty”)

 

WHEREAS, Camelback executed and delivered to Agent a Guaranty dated March 16,
2004 (the “Camelback Guaranty”; the Chateau Guaranty, the Greenhill Guaranty and
the Camelback Guaranty are hereinafter referred to collectively as the
“Guaranties”); and

 

WHEREAS, Borrower, the Lenders and Agent have agreed to modify certain
provisions of the Loan Agreement; and

 

WHEREAS, as a condition to such modification, Agent and the Lenders have
required that Borrower and the Guarantors execute this Amendment; and

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.                                       Definitions.  All the terms used herein
which are not otherwise defined herein shall have the meanings set forth in the
Loan Agreement.

 

2.                                       Modification Fee.  Borrower hereby
agrees to pay to the Agent for the account of each Lender a non-refundable cash
fee (the “Modification Fee”) in an amount equal to 0.125%

 

--------------------------------------------------------------------------------


 

(or 12.5 basis points) of the amount of each such Lender’s Commitment, which
Modification Fee shall be fully earned when paid and non-refundable under any
circumstances.

 

3.                                       Modification of the Loan Agreement. 
Borrower, Agent and the Lenders do hereby modify and amend the Loan Agreement as
follows:

 

(a)                                  By deleting in its entirety the definition
of the term “Funds from Operation” appearing in § 1.1 of the Loan Agreement and
inserting in lieu thereof the following:

 

Funds From Operations.  With respect to any fiscal period of the Borrower, an
amount equal to net income (computed in accordance with Generally Accepted
Accounting Principles) from the operation of Real Estate Assets, excluding gains
(or losses) from debt restructuring and sales of property, plus real estate
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures; provided, however, in the event that Borrower
shall not have owned a Real Estate Asset for the entire previous four fiscal
quarters, then for the purpose of determining the Funds From Operation with
respect to such Real Estate Asset, the net income (computed in accordance with
Generally Accepted Accounting Principles) for such Real Estate Asset shall be
annualized in a manner reasonably acceptable to Agent.  Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
funds from operations on the same basis.

 

(b)                                 By deleting §8.7 and of the Loan Agreement
in its entirety and inserting in lieu thereof the following new §8.7:

 

“§8.7 Distributions.  Beginning with the period of four consecutive fiscal
quarters ending March 31, 2005, Borrower shall not permit the total
Distributions by it during any period of four consecutive fiscal quarters
calculated as of the end of each fiscal quarter to exceed ninety percent (90%)
of Funds From Operations during such period.  Such limitations on Distributions
may be exceeded to the extent necessary for the Borrower to maintain its REIT
status provided that the Borrower provides the Agent with a letter from its
accountants or attorneys setting forth the basis for computation of the amount
of such necessary excess Distributions.  During any period, including without
limitation, at any time prior to March 31, 2005 when any Default or Event of
Default has occurred and is continuing the total Distributions by the Borrower
will not exceed the minimum amount necessary for the Borrower to maintain its
REIT status.”

 

(c)                                  By deleting §§9.4 and 9.5 of the Loan
Agreement in their entirety and inserting in lieu thereof the following new
§§9.4 and 9.5:

 

“§9.4 Adjusted EBITDA to Interest Expense.  The Borrower will not permit the
ratio of its Adjusted EBITDA to Interest Expense to be less than 1.5 to 1.0 for
any period of two fiscal quarters annualized, calculated as of the end of each
fiscal quarter through and including the fiscal quarter ending March 31, 2004.
Beginning with the fiscal quarter ending June 30, 2004, the Borrower will not

 

2

--------------------------------------------------------------------------------


 

permit the ratio of its Adjusted EBITDA to Interest Expense to be less than 1.75
to 1.0 for any period of two fiscal quarters annualized, calculated as of the
end of each fiscal quarter through and including the fiscal quarter ending
December 31, 2004.  Beginning with the fiscal quarter ending March 31, 2005, the
Borrower will not permit the ratio of its Adjusted EBITDA to Interest Expense to
be less than 2.0 to 1.0 for any period of two fiscal quarters annualized,
calculated as of the end of each fiscal quarter.

 

§9.5 EBITDA to Fixed Charges.  The Borrower will not permit the ratio of its
EBITDA to Fixed Charges to be less than 1.35 to 1.0 for any period of two fiscal
quarters annualized, calculated as of the end of each fiscal quarter through and
including the fiscal quarter ending March 31, 2004.  Beginning with the fiscal
quarter ending June 30, 2004, the Borrower will not permit the ratio of its
EBITDA to Fixed Charges to be less than 1.5 to 1.0 for any period of two fiscal
quarters annualized, calculated as of the end of each fiscal quarter through and
including the fiscal quarter ending December 31, 2004.  Beginning with the
fiscal quarter ending March 31, 2005, the Borrower will not permit the ratio of
its EBITDA to Fixed Charges to be less than 1.75 to 1.0 for any period of two
fiscal quarters annualized, calculated as of the end of each fiscal quarter.”

 

(d)                                 By deleting Appendix I of Exhibit C of the
Credit Agreement in its entirety and inserting in lieu thereof the new Appendix
I attached hereto.

 

4.                                       Waiver.  The Agent and the Lender do
hereby waive the Default by Borrower of compliance with the covenants set forth
in §8.7 of the Loan Agreement for the fiscal quarter ending December 31, 2003. 
The Agent and the Lenders have made no agreement, and are in no way obligated,
to grant any future extension, waiver, indulgence or consent.

 

5.                                       References to Loan Agreement.  All
references in the Loan Documents to the Loan Agreement shall be deemed a
reference to the Loan Agreement as modified and amended herein.

 

6.                                       Consent of Guarantors.  By execution of
this Amendment, each Guarantor hereby expressly consents to the modification and
amendment to the Loan Agreement as set forth herein, and the Borrower and the
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranties) remain in full force and effect
and constitute the valid and legally binding obligations of the Borrower and the
Guarantors enforceable against such Persons in accordance with their respective
terms, and that the execution and delivery of this Amendment and any other
modification documents do not constitute, and shall not be deemed to constitute,
a release, waiver or satisfaction of Borrower’s or the Guarantors’ obligations
under the Loan Documents (including, without limitation, the Guaranties).

 

7.                                       Representations.  Borrower and each
Guarantor represents and warrants to Agent and the Lenders as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Authorization.  The execution, delivery and
performance of this Amendment and the transactions contemplated hereby (i) are
within the authority of Borrower and the Guarantors, (ii) have been duly
authorized by all necessary proceedings on the part of such Persons, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any of such Persons is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Persons, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement or certificate, certificate of formation,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any mortgage, indenture, agreement, contract or other instrument
binding upon, any of such Persons or any of its properties or to which any of
such Persons is subject (v) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of such Persons, other than the liens and encumbrances created by the
Loan Documents.

 

(b)                                 Enforceability.  The execution and delivery
of this Amendment are valid and legally binding obligations of Borrower and the
Guarantors enforceable in accordance with the respective terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.

 

(c)                                  Approvals.  The execution, delivery and
performance of this Amendment and the transactions contemplated hereby do not
require the approval or consent of any Person or the authorization, consent,
approval of or any license or permit issued by, or any filing or registration
with, or the giving of any notice to, any court, department, board, commission
or other governmental agency or authority other than those already obtained.

 

8.                                       No Default.  By execution hereof, the
Borrower and each of the Guarantors certifies that each such Person is and will
be in compliance with all covenants under the Loan Documents after the execution
and delivery of this Amendment, and that no Default or Event of Default has
occurred and is continuing.

 

9.                                       Waiver of Claims.  Borrower and each
Guarantor acknowledges, represents and agrees that none of such Persons has any
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loans or with respect to any acts or omissions of Agent or the
Lenders, or any past or present officers, agents or employees of Agent or the
Lenders, and each of such Persons does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

 

10.                                 Ratification.  Except as hereinabove set
forth, all terms, covenants and provisions of the Loan Documents, including,
without limitation, the Loan Agreement, remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm, the Loan
Documents and the Loan Agreement as modified and amended herein.  Nothing in
this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness

 

4

--------------------------------------------------------------------------------


 

evidenced by the Notes or the other obligations of Borrower and the Guarantors
under the Loan Documents.

 

11.                                 Effective Date.  This Amendment shall be
deemed effective and in full force and effect upon the execution and delivery of
this Amendment by Borrower, Guarantors, Agent and the Lenders.

 

12.                                 Amendment as Loan Document.  This Amendment
shall constitute a Loan Document.

 

13.                                 Counterparts.  This Amendment may be
executed in any number of counterparts which shall together constitute but one
and the same agreement.

 

14.                                 Miscellaneous.  This Amendment shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.  This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Loan Agreement and the
Guaranties.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

AMERIVEST PROPERTIES, INC.

 

 

 

By:

John B. Greenman

 

Name:

John B. Greenman

 

Title:

Vice President

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

GUARANTORS:

 

 

 

AMERIVEST CHATEAU INC., a Texas
corporation

 

 

 

By:

John B. Greenman

 

Name:

John B. Greenman

 

Title:

Vice President

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

AMERIVEST GREENHILL INC., a Texas
corporation

 

 

 

By:

John B. Greenman

 

Name:

John B. Greenman

 

Title:

Vice President

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

AMERIVEST CAMELBACK INC., an Arizona
corporation

 

 

 

By:

John B. Greenman

 

Name:

John B. Greenman

 

Title:

Vice President

 

 

 

[CORPORATE SEAL]

 

6

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

FLEET NATIONAL BANK, a national banking
association

 

 

 

By:

George A. Ojanuga

 

Name:

George A. Ojanuga

 

Title:

Director

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

Peter F.C. Armstrong, Jr.

 

Name:

Peter F.C. Armstrong, Jr.

 

Title:

Vice President

 

 

 

 

 

AGENT:

 

 

 

FLEET NATIONAL BANK, a national banking
association, as Administrative Agent

 

 

 

By:

George A. Ojanuga

 

Name:

George A. Ojanuga

 

Title:

Director

 

7

--------------------------------------------------------------------------------